Case 1:18-cv-10225-MLW Document 355-14 Filed 08/16/19 Page 1 of 3




            EXHIBIT 14
      Case 1:18-cv-10225-MLW Document 355-14 Filed 08/16/19 Page 2 of 3



                     DECLARATION OF

1.                 and I have been together since 2010, the summer after I graduated from
      high school. We got married on December 31 , 2016.

2.    I would prefer our names be kept confidential, or that paragraph 8 be kept out of the
      public record.

3.    We have a six-year-old daughter. My husband also has two other children, an eleven-
      year-old daughter and a five-year-old son.

4.    My husband is a devoted father. He has been the primary caregiver for our daughter
      since she was six weeks old. He would stay home with her during the day while I was at
      work, and they are very close.

5.    He was also very involved with his older daughter and son. He would visit his son often,
      and take the children to the park, out to get ice cream, or to his mother's house. His older
      daughter now lives out of state, but she would call and visit him regularly.

6.    My husband helps care for his mother, who lives nearby. He would visit her, help her
      around the house, and have dinner with her on Fridays.

7.    In October 2017, my husband obtained his work permit and began working full-time at a
      temp agency. He worked nights and continued to stay at home with our daughter and to
      spend time with his son during the day. During that time, I was able to work one job
      instead of two, and we were able to share living expenses. I also pursued a nursing
      degree. My husband was also helping to support his other children financially.

8.    My husband has matured since we have been together. He had criminal convictions
      before 2015 for resisting arrest and failure to appear, but he has become a more
      responsible husband and father since that time.

9.    We have also had our difficulties, in part because we have been together since we were
      young. But we have worked through our challenges and our relationship has grown over
      time.

10.   My husband's absence from our family since his arrest in October 2018 has been very
      hard. It is difficult to explain to our daughter where he has been and why he can't come
      home. She often asks if we can save dinner for him, and she misses him very much.

11.   I have had to rely on other friends and family for childcare since he was arrested.
      Starting next month, I do not have anyone who can provide regular childcare for her, as
      my husband used to do.

12.   His absence has also been hard on us financially. I have returned to working two jobs. I
      work as a resident instructor at a mental health program during the day, and as a customer
      care agent at Jefferson Radiology at night. I had planned to return to school in December
 Case 1:18-cv-10225-MLW Document 355-14 Filed 08/16/19 Page 3 of 3



                                     f ursing school b
       2.018 to finish my last year o n nd job. ' Ut have been unable to go back to school
       smce his arrest because of mY sec<>
13.    My husband has received doculllents ~orn ICE While in jail, but he is unable to read and
       write. When he can, be has bad other inmates help him read the documents and
       explained them to me.
14.    I did not know about the opportunity to submit documents for his release. If I had
       known, I would have submitted documents.
15.    I am doing what I can to help my husband get legal status. I intend to help him submit a
       Ponn 1-2 J2 if we can secure the funds to do so.
] 6.   My husband has been told he would be removed at least three times. Each time, he has
       been awaked at 3 or 4 a.m. and taken out of his cell. He bas waited for several hours, and
       then been returned to his cell.
17.    If my husband is removed, it will be very hard for me, our daughter, and his mother.



Signed under pains and penalties of perjury.




                                                             Date
